Exhibit 10

 

 

EXCHANGE AGREEMENT

among

ANTHRACITE CAPITAL, INC.

and

THE HOLDERS LISTED ON SCHEDULES I, II, III, IV and V HERETO

 

 

Dated as of May 29, 2009

 

 

 

 



--------------------------------------------------------------------------------

EXCHANGE AGREEMENT

THIS EXCHANGE AGREEMENT (this “Exchange Agreement”), dated as of May 29, 2009,
is entered into among Anthracite Capital, Inc., a Maryland corporation (the
“Company”), and the holders and/or beneficial owners listed on Schedules I, II,
III, IV and V hereto (the “Holders”).

W I T N E S S E T H :

WHEREAS, the Holders listed on Schedule I are the beneficial owners of the trust
preferred securities currently outstanding which were issued by Anthracite
Capital Trust I (“Trust I”) in the stated liquidation amounts set forth next to
their names on Schedule I (the “Trust I Existing Securities”);

WHEREAS, the Holders listed on Schedule II are the beneficial owners of all of
the trust preferred securities currently outstanding which were issued by
Anthracite Capital Trust II (“Trust II”) in the stated liquidation amounts set
forth next to their names on Schedule II (the “Trust II Existing Securities”);

WHEREAS, the Holders listed on Schedule III are the beneficial owners of the
trust preferred securities currently outstanding which were issued by Anthracite
Capital Trust III (“Trust III,” and together with Trust I and Trust II, the
“Trusts”) in the stated liquidation amounts set forth next to their names on
Schedule III (the “Trust III Existing Securities”);

WHEREAS, the Holders listed on Schedule IV are the holders and beneficial owners
of all of the outstanding unsecured junior subordinated notes issued on
April 17, 2007 by the Company in the stated principal amounts set forth next to
their names on Schedule IV (the “Tranche IV Existing Securities”);

WHEREAS, the Holders listed on Schedule V are the holders and beneficial owners
of all of the outstanding unsecured junior subordinated notes issued on
April 18, 2007 by the Company in the stated principal amounts set forth next to
their names on Schedule V (the “Tranche V Existing Securities”);

WHEREAS, Trust I is the holder of the Junior Subordinated Notes in the original
principal amount of $77,960,000 issued by the Company pursuant to the indenture
(the “Existing Trust I Indenture”) between the Company and the Trustee named
therein (the “Existing Trust I Trustee”);

WHEREAS, Trust II is the holder of the Junior Subordinated Notes in the original
principal amount of $51,550,000 issued by the Company pursuant to the indenture
(the “Existing Trust II Indenture”) between the Company and the Trustee named
therein (the “Existing Trust II Trustee”);

WHEREAS, Trust III is the holder of the Junior Subordinated Notes in the
original principal amount of $51,547,000 issued by the Company pursuant to the
indenture (the “Existing Trust III Indenture”) between the Company and the
Trustee named therein (the “Existing Trust III Trustee”);



--------------------------------------------------------------------------------

WHEREAS, Taberna Preferred Funding II, Ltd., Taberna Preferred Funding III, Ltd.
and Taberna Preferred Funding V, Ltd. are the beneficial owners of the preferred
securities (the “Tranche I Preferred Securities”) in the original aggregate
liquidation amount of $75,000,000 and the Company is the holder of common
securities in the original aggregate liquidation amount of $986,667, in each
case, issued by Trust I pursuant to that certain amended and restated trust
agreement among the Company, as depositor, Wells Fargo Bank, National
Association, a national banking association (“Wells Fargo”), as property
trustee, Wells Fargo Delaware Trust Company, as Delaware trustee, and the
administrative trustees named therein (the “Tranche I Trust Agreement”);

WHEREAS, Taberna Preferred Funding IV, Ltd. and Taberna Preferred Funding VI,
Ltd. are the beneficial owners of the preferred securities (the “Tranche II
Preferred Securities”) in the original aggregate liquidation amount of
$50,000,000 and the Company is the holder of common securities in the original
aggregate liquidation amount of $773,500, in each case, issued by Trust II
pursuant to that certain amended and restated trust agreement among the Company,
as depositor, The Bank of New York Mellon, a New York banking corporation
(“BoNYM”), as property trustee, Chase Bank USA, National Association, as
Delaware trustee and the administrative trustees named therein (the “Tranche II
Trust Agreement”);

WHEREAS, Kodiak CDO I, Ltd., Attentus CDO I, Ltd. and Attentus CDO II, Ltd. are
the beneficial owners of the preferred securities (the “Tranche III Preferred
Securities,” and, together with the Tranche I Preferred Securities and the
Tranche II Preferred Securities, the “Existing Preferred Securities”) in the
original aggregate liquidation amount of $50,000,000 and the Company is the
holder of common securities in the original aggregate liquidation amount of
$464,100 in the case of Attentus CDO I, Ltd. and Attentus CDO II, Ltd., and
$618,800 in the case of Kodiak CDO I, Ltd., issued by Trust III pursuant to that
certain amended and restated trust agreement among the Company, as depositor,
Wilmington Trust Company (“Wilmington Trust”), as property trustee and Delaware
trustee, and the administrative trustees named therein (the “Tranche III Trust
Agreement,” and, together with the Tranche I Trust Agreement and the Tranche II
Trust Agreement, the “Trust Agreements”);

WHEREAS, the Company proposes to issue to the Holders listed on Schedule I
unsecured junior subordinated notes in an aggregate principal amount equal to
$62,500,000 (the “New Tranche I Securities”) in exchange for the transfer by the
applicable Holders to the Company of all of the outstanding Trust I Existing
Securities pursuant to an Indenture, dated as of the Exchange Date (the “Tranche
I Indenture”), between the Company and BoNYM, as indenture trustee (in such
capacity, the “Tranche I Trustee”);

WHEREAS, the Company proposes to issue to the Holders listed on Schedule II
unsecured junior subordinated notes in an aggregate principal amount equal to
$62,500,000 (the “New Tranche II Securities”) in exchange for the transfer by
the applicable Holders to the Company of all of the outstanding Trust II
Existing Securities pursuant to an Indenture, dated as of the Exchange Date (the
“Tranche II Indenture”), between the Company and BoNYM, as indenture trustee (in
such capacity, the “Tranche II Trustee”);

WHEREAS, the Company proposes to issue to the Holders listed on Schedule III
unsecured junior subordinated notes in an aggregate principal amount equal to
$43,750,000 (the

 

2



--------------------------------------------------------------------------------

“New Tranche III Securities”) in exchange for the transfer by the applicable
Holders to the Company of all of the outstanding Trust III Existing Securities
pursuant to an Indenture, dated as of the Exchange Date (the “Tranche III
Indenture”), between the Company and Wilmington Trust, as indenture trustee (in
such capacity, the “Tranche III Trustee”);

WHEREAS, the Company proposes to issue to the Holders listed on Schedule IV
unsecured junior subordinated notes in an aggregate principal amount equal to
€37,500,000 (the “New Tranche IV Securities”) in exchange for the transfer by
the applicable Holders to the Company of all of the outstanding Tranche IV
Existing Securities pursuant to an Indenture, dated as of the Exchange Date (the
“Tranche IV Indenture”), between the Company and Wells Fargo, as indenture
trustee (in such capacity, the “Tranche IV Trustee”);

WHEREAS, the Company proposes to issue to the Holders listed on Schedule V
unsecured junior subordinated notes in an aggregate principal amount equal to
€25,000,000 (the “New Tranche V Securities”) in exchange for the transfer by the
applicable Holders to the Company of all of the outstanding Tranche V Existing
Securities pursuant to an Indenture, dated as of the Exchange Date (the “Tranche
V Indenture,” and, together with the Tranche I Indenture, the Tranche II
Indenture, the Tranche III Indenture and the Tranche IV Indenture, the “New
Indentures”), between the Company and Wells Fargo, as indenture trustee (in such
capacity, the “Tranche V Trustee,” and, together with the Tranche I Trustee, the
Tranche II Trustee, the Tranche III Trustee and the Tranche IV Trustee, the “New
Trustees”);

WHEREAS, the Trust I Existing Securities to be received from the applicable
Holders by the Company are not all of the Tranche I Preferred Securities and,
therefore, the Existing Trust I Indenture shall remain in full force and effect
but the Trust I Existing Securities shall be cancelled;

WHEREAS, upon receipt of the Trust II Existing Securities from the applicable
Holders, the Company proposes to cause the Existing Trust II Indenture to be
discharged by instruction to the Existing Trust II Trustee;

WHEREAS, the Trust III Existing Securities to be received from the applicable
Holders by the Company are not all of the Tranche III Preferred Securities and,
therefore, the Existing Trust III Indenture shall remain in full force and
effect but the Trust III Existing Securities shall be cancelled;

WHEREAS, upon receipt of the Tranche IV Existing Securities from the applicable
Holders, the Company proposes to cause the indenture pursuant to which the
Tranche IV Existing Securities were issued to be discharged (the “Existing
Tranche IV Indenture”) by instruction to the Trustee under the Existing Tranche
IV Indenture (the “Tranche IV Existing Trustee”); and

WHEREAS, upon receipt of the Tranche V Existing Securities from the applicable
Holders, the Company proposes to cause the indenture pursuant to which the
Tranche V Existing Securities were issued to be discharged (the “Existing
Tranche V Indenture,” and together with the Existing Trust I Indenture, the
Existing Trust II Indenture, the Existing Trust III Indenture and the Existing
Tranche IV Indenture, the “Existing Indentures”) by instruction to the Trustee

 

3



--------------------------------------------------------------------------------

under the Existing Tranche V Indenture (the “Existing Tranche V Trustee,” and
together with the Existing Trust I Trustee, the Existing Trust II Trustee, the
Existing Trust III Trustee and the Tranche IV Existing Trustee, the “Existing
Trustees”).

NOW, THEREFORE, in consideration of the mutual agreements and subject to the
terms and conditions herein set forth, the parties hereto agree as follows:

1. Definitions. This Exchange Agreement, the New Indentures and the Securities
are collectively referred to herein as the “Operative Documents.” The Trust I
Existing Securities, the Trust II Existing Securities, the Trust III Existing
Securities, the Tranche IV Existing Securities and the Tranche V Existing
Securities are collectively referred to herein as the “Existing Securities.” The
New Tranche I Securities, the New Tranche II Securities, the New Tranche III
Securities, the New Tranche IV Securities and the New Tranche V Securities are
collectively referred to herein as the “Securities.”

2. Exchange of the Existing Securities for the Securities.

(a) On the Exchange Date (as defined below in Section 2(h)), the Company hereby
agrees to issue the Securities to the applicable Holders in exchange for the
transfer by the applicable Holders to the Company of all of the outstanding
Existing Securities. On the Exchange Date, the applicable Holders hereby agree
to accept the Securities in exchange for the Existing Securities.

(b) Prior to or on the Exchange Date, the Company hereby agrees to deliver to
the applicable New Trustee all of the applicable tranches of Securities,
together with a request for authentication and delivery on the Exchange Date,
and may not withdraw such delivery and request unless and until this Exchange
Agreement is terminated in accordance with Section 9. Prior to or on the
Exchange Date, each Holder hereby agrees to deliver an issuer order (an “Issuer
Order”) instructing the trustee (in such capacity, the “CDO Trustee”) under the
indenture pursuant to which the CDO Trustee serves as trustee for such Holder to
exchange the applicable Existing Securities for the applicable Securities on the
Exchange Date and to deliver to the applicable Existing Trustee all of its
applicable Existing Securities owned by (or held for) such Holder on the
Exchange Date, and may not withdraw such delivery and request unless and until
this Exchange Agreement is terminated in accordance with Section 9.

(c) If the applicable Holders elect to have the Securities rated, each Holder
shall be responsible for its pro rata portion of any rating agency costs for the
Securities that such Holder will acquire upon the Exchange Date. In no event
shall any Holder be responsible for any rating agency costs of any other Holder
or the fees and expenses set forth in Section 7, and, each Holder is solely
responsible for its own expenses.

(d) Neither the Company nor the Company’s Board of Directors makes or has made
any recommendation to any Holder as to whether to exchange or refrain from
exchanging all or any portion of the Existing Securities for the Securities
pursuant to this Exchange Agreement. In addition, no one has been authorized to
make any such recommendation. Each Holder has made its own decision whether to
exchange all of such Holder’s Existing Securities pursuant to this Exchange
Agreement based upon such Holder’s own financial positions and requirements and
upon such due diligence and advice as it has deemed necessary.

 

4



--------------------------------------------------------------------------------

(e) On the Exchange Date, upon the direction of the Company, the applicable New
Trustee shall authenticate and deliver the respective Securities in accordance
with the terms of the applicable New Indenture.

(f) On the Exchange Date, immediately following the satisfaction of the
conditions set forth in Section 3: (i) the applicable New Trustee shall deliver
the Securities to the Holders according to the delivery instructions provided by
such Holders to the applicable New Trustee, and (ii) the Company shall provide
written instruction to the applicable Existing Trustee for the purpose of
cancelling the Existing Securities. Upon instruction provided by the Company,
the applicable Existing Trustee shall (1) cancel the Existing Securities and
(2) cause the Existing Trust II Indenture, Existing Tranche IV Indenture and
Existing Tranche V Indenture to be discharged.

(g) Each Holder and the Company agrees that, on and as of the Exchange Date,
(i) all obligations under the Existing Securities shall be deemed to be fully
discharged and satisfied, and (ii) all right, title and interest in and to any
payments of principal, interest or any other amounts under or with respect to
the Existing Securities, whether or not any of such payments are due or accrued
and unpaid, shall be deemed surrendered and forfeited.

(h) The exchange date shall be the date upon which all of the conditions
precedent set forth in Section 3 shall have been satisfied (the “Exchange
Date”). If the Exchange Date has not occurred on or before May 29, 2009 (the
“Expiry Date”), (i) the New Trustee shall return the Securities to the Company,
(iii) no exchange shall take place pursuant to this Exchange Agreement, and
(iv) this Exchange Agreement and the Operative Documents shall be terminated in
accordance with Section 9.

(i) The Securities shall be delivered by the Company, directly or indirectly, to
each Holder without registration of any of the Securities under the Securities
Act of 1933, as amended (the “Securities Act”), or any other applicable
securities laws in reliance upon exemptions from the registration requirements
of the Securities Act and other applicable securities laws.

3. Closing Conditions. The exchange of the Existing Securities for the
Securities pursuant to this Exchange Agreement is subject to the timely
satisfaction of the following conditions precedent:

(a) On the Exchange Date, the parties to this Exchange Agreement and the New
Indentures shall have executed and delivered the Operative Documents to the
other parties thereto, in form and substance acceptable to each Holder and the
Company (acceptance of such form and substance to be evidenced by such Holder’s
or the Company’s execution and delivery thereof).

(b) The representations and warranties contained in this Exchange Agreement, and
the statements of the Company and the Holders made in any certificates pursuant
to this Exchange Agreement, shall be accurate as of the Exchange Date.

 

5



--------------------------------------------------------------------------------

(c) (i) Skadden, Arps, Slate, Meagher and Flom LLP and Miles and Stockbridge
P.C., counsel for the Company (collectively, the “Company Counsel”), shall each
have delivered an opinion, dated as of the Exchange Date, addressed to the
Holders and each New Trustee, in substantially the form set out in Annex A-I
hereto, and (ii) the Company shall have furnished to the Holders the opinion of
the Company’s General Counsel or a certificate signed by the Company’s Chief
Executive Officer, President, Vice President, Chief Financial Officer, Treasurer
or Assistant Treasurer, dated as of the Exchange Date, addressed to the Holders,
in substantially the form set out in Annex A-II hereto. In rendering their
opinion, the Company Counsel may rely as to factual matters upon certificates or
other documents furnished by officers and directors of the Company and by
government officials (provided, however, that copies of any such certificates or
documents are delivered to the Holders) and by and upon such other documents as
such counsel may, in their reasonable opinion, deem appropriate as a basis for
the Company Counsel’s opinions. The Company Counsel may specify the
jurisdictions in which they are admitted to practice and that they are not
admitted to practice in any other jurisdiction and are not experts in the law of
any other jurisdiction. Such Company Counsel opinions shall not state that they
are to be governed or qualified by, or that they are otherwise subject to, any
treatise, written policy or other document relating to legal opinions,
including, without limitation, the Legal Opinion Accord of the ABA Section of
Business Law (1991).

(d) The Holders shall have received opinions of Skadden, Arps, Slate, Meagher
and Flom LLP, special tax counsel for the Company, dated as of the Exchange
Date, addressed to the Holders, in substantially the form set forth in Annex B-1
and Annex B-2 hereto.

(e) The Holders of the New Tranche III Securities shall have received an opinion
of Stevens & Lee, special counsel to the Tranche III Trustee, dated as of the
Exchange Date, addressed to the Holders, in substantially the form set forth in
Annex C hereto.

(f) The Holders of the New Tranche I Securities and New Tranche II Securities
shall have received an opinion of Gardere Wynne and Sewell LLP, special counsel
to the Tranche I Trustee and the Tranche II Trustee, dated as of the Exchange
Date, addressed to such Holders, in substantially the form set forth in Annex D
hereto.

(g) The Holders of the New Tranche IV Securities and New Tranche V Securities
shall have received an opinion of Potter Anderson & Corroon LLP, special counsel
to the Tranche IV Trustee and the Tranche V Trustee, dated as of the Exchange
Date, addressed to such Holders, in substantially the form set forth in Annex E
hereto.

(h) The Company shall have furnished to the Holders a certificate of the
Company, signed by the Chief Executive Officer, President or any Vice President
and Chief Financial Officer or Treasurer of the Company, dated as of the
Exchange Date, that the representations and warranties in this Exchange
Agreement are true and correct on and as of the Exchange Date with the same
effect as if made on the Exchange Date, and the Company has complied with all of
the agreements in this Exchange Agreement and satisfied all of the conditions in
this Exchange Agreement to be performed or satisfied by it at or prior to the
Exchange Date.

 

6



--------------------------------------------------------------------------------

(i) Subsequent to the execution of this Exchange Agreement, there shall not have
been any change, or any development involving a prospective change, in or
affecting the condition (financial or otherwise), earnings, business or assets
of the Company and its subsidiaries, taken as a whole, whether or not occurring
in the ordinary course of business, the effect of which is, in the Holders’
judgment, so material and adverse as to make it impractical or inadvisable to
proceed with the exchange of the Existing Securities for the Securities.

(j) The exchange of the Existing Securities for the Securities as described in
this Exchange Agreement shall (i) not be prohibited by any applicable law or
governmental regulation, (ii) not subject the Holders to any penalty or, in the
reasonable judgment of the Holders, other onerous conditions under or pursuant
to any applicable law or governmental regulation and (iii) be permitted by the
laws and regulations of the jurisdictions to which the Holders are subject.

(k) The Company shall have received all consents, permits and other
authorizations, and made all such filings and declarations, as may be required
from any person or entity pursuant to any law, statute, regulation or rule
(federal, state, local and foreign), or pursuant to any agreement, order or
decree to which the Company is a party or to which it is subject, in connection
with the transactions contemplated by this Exchange Agreement.

(l) Prior to the Exchange Date, the Company shall have furnished to the Holders
and their counsel such further information, opinions, certificates, and
documents as the Holders or their counsel may reasonably request.

(m) On or before the Expiry Date, the Holders shall have received satisfactory
evidence that the applicable Existing Trustee under the applicable Existing
Indenture has received the payments with respect to the Existing Securities more
specifically described on Funds Flow and Settlement Statement attached hereto as
Schedule 3(m).

(n) On or before the Expiry Date, but only after the condition specified in
Section 3(m) has been fulfilled, the Company shall have instructed the
applicable Existing Trustee under the applicable Existing Indenture to cancel
the Existing Securities.

(o) As of the date of this Exchange Agreement, there is no event of default (as
defined in the applicable Senior Debt Indenture) by the Company in the payment
of any principal of or any premium or interest on any Senior Debt (as defined in
each Existing Indenture and each New Indenture) when the same becomes due and
payable (following any grace period, if applicable), whether at maturity or at a
date fixed for prepayment or by declaration of acceleration or otherwise.

If any of the conditions specified in this Section 3 shall not have been
fulfilled when and as provided in this Exchange Agreement, or if any of the
opinions, certificates and documents mentioned above or elsewhere in this
Exchange Agreement shall not be reasonably satisfactory in form and substance to
the Holders or their counsel, this Exchange Agreement and all the Holders’
obligations hereunder may be canceled at, or at any time prior to, the Exchange
Date by the Holders. Notice of such cancellation shall be given to the Company
in writing or by telephone or facsimile confirmed in writing.

 

7



--------------------------------------------------------------------------------

Each certificate signed by any officer of the Company and delivered to the
Holders or the Holders’ counsel in connection with the Operative Documents and
the transactions contemplated hereby and thereby shall be deemed to be a
representation and warranty of the Company and not by such officer in any
individual capacity.

4. Representations and Warranties of the Company. The Company represents and
warrants to the Holders, as of the Exchange Date (except as otherwise noted
herein), as follows:

(a) Neither the Company nor any of its “Affiliates” (as defined in Rule 501(b)
of Regulation D (“Regulation D”) under the Securities Act), nor any person
acting on its or their behalf, has, directly or indirectly, made offers or sales
of any security, or solicited offers to buy any security, under circumstances
that would require the registration of any of the Securities under the
Securities Act.

(b) Neither the Company nor any of its Affiliates, nor any person acting on its
or their behalf, has (i) offered for sale or solicited offers to purchase the
Securities or (ii) engaged in any form of “general solicitation” or “general
advertising” (within the meaning of Regulation D under the Securities Act) in
connection with any offer or sale of any of the Securities.

(c) The Securities (i) are not and have not been listed on a national securities
exchange registered under Section 6 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), or quoted on a U.S. automated inter-dealer
quotation system and (ii) are not of an open-end investment company, unit
investment trust or face-amount certificate company that are, or are required to
be, registered under Section 8 of the Investment Company Act of 1940, as amended
(the “Investment Company Act”), and the Securities otherwise satisfy the
eligibility requirements of Rule 144A(d)(3) promulgated pursuant to the
Securities Act (“Rule 144A(d)(3)”).

(d) Neither the Company nor any of its Affiliates, nor any person acting on its
or their behalf, has engaged, or will engage, in any “directed selling efforts”
within the meaning of Regulation S under the Securities Act with respect to the
Securities.

(e) The Company is not, and, immediately following consummation of the
transactions contemplated hereby, will not be, an “investment company” or an
entity “controlled” by an “investment company,” in each case within the meaning
of Section 3(a) of the Investment Company Act.

(f) The Company has not paid or agreed to pay to any person any compensation for
soliciting another to exchange any of the Securities. Neither the Company nor
any of its affiliates has offered the Securities or any similar securities
during the six months prior to the date hereof to anyone other than the Holders.
The Company has not dealt with any broker, finder, commission agent, placement
agent or arranger in connection with the sale of the Securities and the
transactions contemplated by this Exchange Agreement, and the Company is not
under any obligation to pay any broker’s fee or commission in connection with
such transactions.

 

8



--------------------------------------------------------------------------------

(g) Each New Indenture has been duly authorized by the Company and, on the
Exchange Date, will have been duly executed and delivered by the Company, and,
assuming due authorization, execution and delivery by the applicable New
Trustee, will be a legal, valid and binding obligation of the Company
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and to general principles of equity (the “Enforceability Exceptions”).

(h) The Securities have been duly authorized by the Company and, on the Exchange
Date, will have been duly executed and delivered to the New Trustee for
authentication in accordance with the applicable New Indenture and, when
authenticated in the manner provided for in the applicable New Indenture and
delivered to the Holders in exchange for the Existing Securities in accordance
with this Exchange Agreement, will constitute legal, valid and binding
obligations of the Company entitled to the benefits of the applicable New
Indenture, enforceable against the Company in accordance with their terms,
subject to the Enforceability Exceptions.

(i) This Exchange Agreement has been duly authorized, executed and delivered by
the Company and is a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, subject to the
Enforceability Exceptions and the effect any applicable public policy against
the enforcement of the indemnification provisions of this Exchange Agreement set
forth in Section 8.

(j) Neither the issue of the Securities in exchange for the Existing Securities
nor the execution and delivery of and compliance with the Operative Documents by
the Company, nor the consummation of the transactions contemplated herein or
therein, (i) will conflict with or constitute a violation or breach of the
charter or bylaws or similar organizational documents of the Company or any
subsidiary of the Company listed on Schedule 4(j) hereto, which list includes
all “significant subsidiaries” as defined in Regulation S-X (each a “Significant
Subsidiary” and collectively, the “Significant Subsidiaries”), as promulgated by
the Securities and Exchange Commission (the “Commission”), or any applicable
law, statute, rule, regulation, judgment, order, writ or decree of any
government, governmental authority, agency or instrumentality or court, domestic
or foreign, having jurisdiction over the Company or any of its Significant
Subsidiaries or their respective properties or assets (collectively, the
“Governmental Entities”), (ii) will conflict with or constitute a violation or
breach of, or a default or Repayment Event (as defined below) under, or result
in the creation or imposition of any pledge, security interest, claim, lien or
other encumbrance of any kind (each, a “Lien”) upon any property or assets of
the Company or any of its Significant Subsidiaries pursuant to any contract,
indenture, mortgage, loan agreement, note, lease or other agreement or
instrument (A) to which the Company or any of its Significant Subsidiaries is a
party or by which it or any of them may be bound, or (B) to which any of the
property or assets of any of them is subject, or any judgment, order or decree
or any Governmental Entity, except, in the case of this clause (ii), for such
conflicts, breaches, violations, defaults, Repayment Events (as defined below)
or Liens (X) which would not, singly or in the aggregate, adversely affect the
consummation of the transactions contemplated by the Operative Documents,
(Y) which would not, singly or in the aggregate, have a material adverse effect
on the condition (financial or otherwise), earnings, business, liabilities,
assets (taken as a whole) or business prospects of the Company and its
subsidiaries, taken as a whole, whether or not occurring in the ordinary course
of business (a

 

9



--------------------------------------------------------------------------------

“Material Adverse Effect”), or (Z) for which consent has been obtained, or
(iii) require the consent, approval, authorization or order of any court or
Governmental Entity. As used herein, a “Repayment Event” means any event or
condition which gives the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company or any of its Significant Subsidiaries prior to its scheduled
maturity.

(k) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Maryland, with all
requisite corporate power and authority to own, lease and operate its properties
and conduct the business it transacts and proposes to transact, and is duly
qualified to transact business and is in good standing as a foreign corporation
in each jurisdiction where the nature of its activities requires such
qualification, except where the failure of the Company to be so qualified would
not, singly or in the aggregate, have a Material Adverse Effect.

(l) There is no event of default (as defined in the applicable Senior Debt
Indenture) by the Company in the payment of any principal of or any premium or
interest on any Senior Debt (as defined in each Existing Indenture and each New
Indenture) when the same becomes due and payable (following any grace period, if
applicable), whether at maturity or at a date fixed for prepayment or by
declaration of acceleration or otherwise.

(m) The Company has no subsidiaries that are material to its business, financial
condition or earnings other than the Significant Subsidiaries. Each Significant
Subsidiary is a corporation, partnership or limited liability company duly and
properly incorporated or organized, as the case may be, validly existing and in
good standing under the laws of the jurisdiction in which it is chartered or
organized, with all requisite corporate power and authority to own, lease and
operate its properties and conduct the business it transacts and proposes to
transact. Each Significant Subsidiary is duly qualified to transact business and
is in good standing in each jurisdiction where the nature of its activities
requires such qualification, except where the failure to be so qualified would
not, singly or in the aggregate, have a Material Adverse Effect. No Significant
Subsidiary of the Company, other than a taxable REIT subsidiary, if any, is
currently prohibited, directly or indirectly, under any agreement or other
instrument, other than as required by applicable law or pursuant to the senior
secured credit facilities described in the Company’s Current Report on Form 8-K
filed with the Commission on May 21, 2009 (the “Secured Facilities”), to which
it is a party or is subject, from paying any dividends to the Company, from
making any other distribution on such Significant Subsidiary’s capital stock or
other partnership interests (general or limited) in a partnership, membership
interests in a limited liability company and the shares or stock interests (both
common stock and preferred stock) in a corporation (“Equity Interests”) from
repaying to the Company any loans or advances to such Significant Subsidiary
from the Company or from transferring any of such Significant Subsidiary’s
properties or assets to the Company or any other subsidiary of the Company.

(n) Each of the Company and each of the Company’s subsidiaries hold all
necessary approvals, authorizations, orders, licenses, consents, registrations,
qualifications, certificates and permits (collectively, the “Governmental
Licenses”) of and from Governmental Entities necessary to conduct their
respective businesses as now being conducted, and neither the

 

10



--------------------------------------------------------------------------------

Company nor any of the Company’s subsidiaries has received any notice of
proceedings relating to the revocation or modification of any such Government
License, except where the failure to be so licensed or approved or the receipt
of an unfavorable decision, ruling or finding, would not, singly or in the
aggregate, have a Material Adverse Effect; all of the Governmental Licenses are
valid and in full force and effect, except where the invalidity or the failure
of such Governmental Licenses to be in full force and effect, would not, singly
or in the aggregate, have a Material Adverse Effect; and the Company and its
subsidiaries are in compliance with all applicable laws, rules, regulations,
judgments, orders, decrees and consents, except where the failure to be in
compliance would not, singly or in the aggregate, have a Material Adverse
Effect.

(o) All of the issued and outstanding Equity Interests of the Company and each
of its Significant Subsidiaries are validly issued, fully paid and
non-assessable; except as set forth on Schedule 4(o), all of the issued and
outstanding Equity Interests of each subsidiary of the Company is owned by the
Company, directly or through subsidiaries free and clear of any Lien, claim or
equitable right; and none of the issued and outstanding Equity Interests of the
Company or any subsidiary was issued in violation of any preemptive or similar
rights arising by operation of law, under the charter or by-laws of such entity
or under any agreement to which the Company or any of its Subsidiaries is a
party.

(p) Neither the Company nor any of its subsidiaries is (i) in violation of its
respective charter or by-laws or similar organizational documents or (ii) in
default in the performance or observance of any obligation, agreement, covenant
or condition contained in any contract, indenture, mortgage, loan agreement,
note, lease or other agreement or instrument to which the Company or any
Significant Subsidiary is a party or by which it or any of them may be bound or
to which any of the property or assets of any of them is subject, except, in the
case of clause (ii), where such violation or default would not, singly or in the
aggregate, have a Material Adverse Effect and except for such interest and
preferred stock dividend arrearages described in the Company’s filings with the
Commission.

(q) There is no action, suit or proceeding before or by any Governmental Entity,
now pending or, to the knowledge of the Company after due inquiry, threatened
against or affecting the Company or any of the Company’s subsidiaries, except
for such actions, suits or proceedings as disclosed in the Company’s reports
filed with the Commission pursuant to the Exchange Act, or that, if adversely
determined, would not, singly or in the aggregate, adversely affect the
consummation of the transactions contemplated by the Operative Documents or have
a Material Adverse Effect; and except as disclosed in the Company’s Exchange Act
filings the aggregate of all pending legal or governmental proceedings to which
the Company or any of its subsidiaries is a party or of which any of their
respective properties or assets is subject, including ordinary routine
litigation incidental to the business, are not expected to result in a Material
Adverse Effect.

(r) To the best of the Company’s knowledge, the accountants of the Company who
certified the Financial Statements (as defined below) are independent public
accountants of the Company and its subsidiaries within the meaning of the
Securities Act, and the rules and regulations of the Commission thereunder.

 

11



--------------------------------------------------------------------------------

(s) The audited consolidated financial statements (including the notes thereto)
and schedules of the Company and its consolidated subsidiaries for the fiscal
year ended December 31, 2008 (the “Financial Statements”) and the interim
unaudited consolidated financial statements of the Company and its consolidated
subsidiaries for the quarter ended March 31, 2009 (the “Interim Financial
Statements”) provided to the Holders are the most recent available audited and
unaudited consolidated financial statements of the Company and its consolidated
subsidiaries, respectively, and fairly present in all material respects, in
accordance with U.S. generally accepted accounting principles (“GAAP”), the
financial position of the Company and its consolidated subsidiaries, and the
results of operations and changes in financial condition as of the dates and for
the periods therein specified, subject, in the case of Interim Financial
Statements, to year-end adjustments (which are expected to consist solely of
normal recurring adjustments). Such consolidated financial statements and
schedules have been prepared in accordance with GAAP, consistently applied
throughout the periods involved (except as otherwise noted therein). Without in
any way qualifying its representations in this subsection (s), including without
limitation the preparation of financial statement in accordance with GAAP, the
Company notes, as disclosed in its filings with the Commission: (i) its
consolidated financial statements have been prepared on a going concern basis of
accounting which contemplates continuity of operations and realization of
assets, liabilities and commitments in the normal course of business; (ii) the
result thereof is that there are substantial doubts that the Company will be
able to continue as a going concern and, therefore, may be unable to realize its
assets and discharge its liabilities in the normal course of business; and
(iii) the financial statements do not reflect any adjustments relating to the
recoverability and classification of recorded asset amounts or to the amounts
and classification of liabilities that may be necessary should the Company be
unable to continue as a going concern.

(t) Neither the Company nor any of its subsidiaries has any material liability,
whether asserted or unasserted, whether absolute or contingent, whether accrued
or unaccrued, whether liquidated or unliquidated, and whether due or to become
due, including any liability for taxes, except for (i) liabilities set forth in
the Financial Statements or the Interim Financial Statements, (ii) normal
fluctuations in the amount of the liabilities referred to in clause (i) above
occurring in the ordinary course of business of the Company and all of its
subsidiaries since the date of the most recent balance sheet included in such
Financial Statements and (iii) liabilities that would not, singly or in the
aggregate, have a Material Adverse Effect. Without in any way qualifying its
representations in this subsection (t), the Company notes, as disclosed in its
filings with the Commission: (i) its consolidated financial statements have been
prepared on a going concern basis of accounting which contemplates continuity of
operations and realization of assets, liabilities and commitments in the normal
course of business; (ii) the result thereof is that there are substantial doubts
that the Company will be able to continue as a going concern and, therefore, may
be unable to realize its assets and discharge its liabilities in the normal
course of business; and (iii) the financial statements do not reflect any
adjustments relating to the recoverability and classification of recorded asset
amounts or to the amounts and classification of liabilities that may be
necessary should the Company be unable to continue as a going concern.

(u) Since the date of the most recent Interim Financial Statement, except as
disclosed in the Company’s filings with the Commission, there has not been
(i) any material adverse change in the earnings, business or financial condition
of the Company and its subsidiaries, taken as a whole, or (ii) any dividend or
distribution of any kind declared, paid or made by the Company on any class of
its capital stock other than regular quarterly dividends on the Company’s common
stock and the Company’s preferred stock.

 

12



--------------------------------------------------------------------------------

(v) The documents of the Company filed with the Commission in accordance with
the Exchange Act, from and including the commencement of the fiscal year covered
by the Company’s most recent Annual Report on Form 10-K, at the time they were
or hereafter are filed by the Company with the Commission (collectively, the
“1934 Act Reports”), complied in all material respects with the requirements of
the Exchange Act and the rules and regulations of the Commission thereunder (the
“1934 Act Regulations”), and did not include an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; and other than such instruments, agreements,
contracts and other documents as are filed as exhibits to the Company’s Annual
Report on Form 10-K, Quarterly Reports on Form 10-Q or Current Reports on Form
8-K, there are no instruments, agreements, contracts or documents of a character
described in Item 601 of Regulation S-K promulgated by the Commission to which
the Company or any of its subsidiaries is a party. The Company is in compliance
with all currently applicable requirements of the Exchange Act that were added
by the Sarbanes-Oxley Act of 2002.

(w) No labor dispute with the employees, if any, of the Company or any of its
subsidiaries exists or, to the knowledge of the executive officers of the
Company, is imminent, except those which would not, singly or in the aggregate,
have a Material Adverse Effect.

(x) No filing with, or authorization, approval, consent, license, order,
registration, qualification or decree of, any Governmental Entity, other than
those that have been made or obtained, is necessary or required for the
performance by the Company of its under the Operative Documents, as applicable,
or the consummation by the Company of the transactions contemplated by the
Operative Documents.

(y) The Company and each subsidiary of the Company has good and marketable title
to all of its respective real and personal properties, in each case free and
clear of all Liens and defects, except for those that would not, singly or in
the aggregate, have a Material Adverse Effect and except for those pursuant to
the Secured Facilities as described or set forth in the Company’s filings with
the Commission; and all of the leases and subleases under which the Company or
any subsidiary of the Company holds properties are in full force and effect,
except where the failure of such leases and subleases to be in full force and
effect would not, singly or in the aggregate, have a Material Adverse Effect,
and neither the Company nor any subsidiary of the Company has any notice of any
claim of any sort that has been asserted by anyone adverse to the rights of the
Company or any subsidiary of the Company under any such leases or subleases, or
affecting or questioning the rights of such entity to the continued possession
of the leased or subleased premises under any such lease or sublease, except for
such claims that would not, singly or in the aggregate, have a Material Adverse
Effect.

(z) Commencing with its taxable year ended December 31, 2004 the Company has
been organized and operated in conformity with the requirements for
qualification and taxation as a real estate investment trust (a “REIT”) under
Sections 856 through 860 of the Internal Revenue Code of 1986, as amended (the
“Code”), and the Company’s proposed method

 

13



--------------------------------------------------------------------------------

of operation will enable it to continue to meet the requirements for
qualification and taxation as a REIT under the Code, and no actions have been
taken (or not taken which are required to be taken) which would cause such
qualification to be lost subject to the proviso set forth in Section 6(i).

(aa) The Company and each of the Significant Subsidiaries have timely and duly
filed all material Tax Returns required to be filed by them, and all such Tax
Returns are true, correct and complete in all material respects. The Company and
each of the Significant Subsidiaries have timely and duly paid in full all
material Taxes required to be paid by them (whether or not such amounts are
shown as due on any Tax Return). There are no material federal, state, or other
Tax audits or deficiency assessments proposed or pending with respect to the
Company or any of the Significant Subsidiaries, and no such audits or
assessments are, to the knowledge of the Company, threatened. As used herein,
the terms “Tax” or “Taxes” mean (i) all federal, state, local, and foreign
taxes, and other assessments of a similar nature (whether imposed directly or
through withholding), including any interest, additions to tax, or penalties
applicable thereto, imposed by any Governmental Entity, and (ii) all liabilities
in respect of such amounts arising as a result of being a member of any
affiliated, consolidated, combined, unitary or similar group, as a successor to
another person or by contract. As used herein, the term “Tax Returns” means all
federal, state, local, and foreign Tax returns, declarations, statements,
reports, schedules, forms, and information returns and any amendments thereto
filed or required to be filed with any Governmental Entity.

(bb) To the knowledge of the Company, there are no rulemaking or similar
proceedings before the United States Internal Revenue Service or comparable
federal, state, local or foreign government bodies which involve or affect the
Company or any subsidiary, which, if the subject of an action unfavorable to the
Company or any subsidiary, could result in a Material Adverse Effect.

(cc) The books, records and accounts of the Company and its subsidiaries
accurately and fairly reflect, in reasonable detail, the transactions in, and
dispositions of, the assets of, and the results of operations of, the Company
and its subsidiaries. The Company maintains a system of internal accounting
controls sufficient to provide reasonable assurances regarding the Company and
its subsidiaries that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in accordance with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization and
(iv) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences.

(dd) The Company and the Significant Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts in all material respects as are customary in the businesses in which
they are engaged or propose to engage after giving effect to the transactions
contemplated hereby, it being understood that the only insurance held by the
Company and the Significant Subsidiaries are directors and officers policies.
All policies of insurance and fidelity or surety bonds insuring the Company or
any of the Significant Subsidiaries or the Company’s or Significant
Subsidiaries’ respective businesses,

 

14



--------------------------------------------------------------------------------

assets, employees, officers and directors are in full force and effect. The
Company and each of the subsidiaries are in compliance with the terms of such
policies and instruments in all material respects. Neither the Company nor any
Significant Subsidiary has reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect. Within the
past twelve months, neither the Company nor any Significant Subsidiary has been
denied insurance coverage which it has sought or for which it has applied.

(ee) The Company and its subsidiaries or any director, officer, agent or
employee of the Company or its subsidiaries has not, directly or indirectly,
while acting on behalf of the Company and its subsidiaries (i) used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (ii) made any unlawful payment
to foreign or domestic government officials or employees or to foreign or
domestic political parties or campaigns from corporate funds; (iii) violated any
provision of the Foreign Corrupt Practices Act of 1977, as amended; or (iv) made
any other unlawful payment.

(ff) The Company and its subsidiaries do not own any real property.

5. Representations and Warranties of the Holders. Each of the Holders, severally
and not jointly, represents and warrants to the Company, as of the Exchange
Date, as follows:

(a) Such Holder is aware that the Securities have not been and will not be
registered under the Securities Act and may not be offered or sold within the
United States or to “U.S. persons” (as defined in Regulation S under the
Securities Act) except in accordance with Rule 903 of Regulation S under the
Securities Act or pursuant to an exemption from the registration requirements of
the Securities Act.

(b) Such Holder is an “accredited investor,” as such term is defined in Rule
501(a) of Regulation D under the Securities Act.

(c) Neither such Holder, nor any of such Holder’s Affiliates, nor any person
acting on such Holder’s or such Holder’s Affiliate’s behalf has engaged, or will
engage, in any form of “general solicitation” or “general advertising” (within
the meaning of Regulation D under the Securities Act) in connection with any
offer or sale of the Securities.

(d) Such Holder understands and acknowledges that (i) no public market exists
for any of the Securities and that it is unlikely that a public market will ever
exist for the Securities, (ii) such Holder is acquiring the Securities for its
own account, for investment and not with a view to, or for offer or sale in
connection with, any distribution thereof in violation of the Securities Act or
other applicable securities laws, subject to any requirement of law that the
disposition of its property be at all times within its control and subject to
its ability to resell such Securities pursuant to an effective registration
statement under the Securities Act (provided, however, that such Holder shall
not have the right to cause the Company to file a registration statement under
the Securities Act) or pursuant to an exemption therefrom or in a transaction
not

 

15



--------------------------------------------------------------------------------

subject thereto, and such Holder agrees to the legends and transfer restrictions
applicable to the Securities contained in the applicable New Indenture, and
(iii) such Holder has had the opportunity to ask questions of, and receive
answers and request additional information from, the Company and is aware that
it may be required to bear the economic risk of an investment in the Securities.
Such Holder has not engaged any broker, finder or other entity acting under its
authority that is entitled to any broker’s commission or other fee in connection
with this Agreement and the consummation of transactions contemplated by this
Agreement, and the purchase of Securities by such Holder has not been solicited
by or through anyone other than the Company.

(e) Such Holder is duly formed, validly existing and in good standing under the
laws of the jurisdiction in which it is organized with all requisite power and
authority to execute, deliver and perform the Operative Documents to which it is
a party, to make the representations and warranties specified in the Operative
Documents and to consummate the transactions contemplated in the Operative
Documents.

(f) This Exchange Agreement has been duly authorized, executed and delivered by
such Holder and is a legal, valid and binding obligation of such Holder,
enforceable against such Holder in accordance with its terms, subject to the
Enforceability Exceptions and the effect of any applicable public policy against
the enforcement of the indemnification provisions of this Exchange Agreement set
forth in Section 8, and no filing with, or authorization, approval, consent,
license, order registration, qualification or decree of, any governmental body,
agency or court having jurisdiction over such Holder, other than those that have
been made or obtained, is necessary or required for the performance by such
Holder of its obligations under this Exchange Agreement or to consummate the
transactions contemplated herein.

(g) Such Holder (i) is the holder of record (except in the case of global notes
held by The Depository Trust Company or its nominee) and sole legal and
beneficial owner of the its respective Existing Securities and related
Transferred Rights (as defined below), (ii) has not entered into any agreement
to sell, assign, convey, transfer or otherwise dispose of, in whole or in part,
the Existing Securities to be exchanged by such Holder hereunder and (iii) will
convey to the Company good title to the Existing Securities free and clear of
any Lien.

“Transferred Rights” means any and all of such Holder’s right, title, and
interest in, to and under such Holder’s Existing Securities, including, without
limitation, the following:

(i) the Existing Indentures and Trust Agreements;

(ii) all amounts payable to such Holder under the Existing Preferred Securities,
the Existing Indentures and/or the Trust Agreements, excluding, however, amounts
payable on account of interest set forth in Schedule 5(g)(ii) hereto;

(iii) all claims (including “claims” as defined in Section §101(5) of the
Bankruptcy Code, suits, causes of action, and any other right of such Holder,
whether known or unknown, against the Company or any of its affiliates
(including the Trusts), agents, representatives, contractors, advisors, or any
other entity that in any way is based upon, arises out of or is related to any
of the foregoing, including all claims (including contract claims, tort claims,
malpractice claims, and claims under any law governing the exchange of, purchase
and sale of, or indentures

 

16



--------------------------------------------------------------------------------

for, securities), suits, causes of action, and any other right of such Holder
against any attorney, accountant, financial advisor, or other entity arising
under or in connection with the Existing Preferred Securities, the Existing
Indentures, the Trust Agreements or the transactions related thereto or
contemplated thereby;

(iv) all guarantees and all collateral and security of any kind for or in
respect of the foregoing;

(v) all cash, securities, or other property, and all setoffs and recoupments, to
be received, applied, or effected by or for the account of such Holder under the
Existing Preferred Securities, the Existing Indentures and the Trust Agreements,
other than fees, costs and expenses payable to such Holder hereunder and all
cash, securities, interest, dividends, and other property that may be exchanged
for, or distributed or collected with respect to, any of the foregoing; and

(vi) all proceeds of the foregoing.

(h) Neither the exchange of the Existing Securities for the Securities, nor the
execution and delivery of and compliance with the Operative Documents by such
Holders, nor the consummation of the transactions contemplated herein or
therein, (i) will conflict with or constitute a violation or breach of the
organizational documents of such Holders or any applicable law, statute, rule,
regulation, judgment, order, writ or decree of any government, governmental
authority, agency or instrumentality or court, domestic or foreign, having
jurisdiction over such Holder or its properties or assets, (ii) will conflict
with or constitute a violation or breach of, or a default or Repayment Event (as
defined below) under, or result in the creation or imposition of any Lien upon
any property or assets of such Holder pursuant to any contract, indenture,
mortgage, loan agreement, note, lease or other agreement or instrument to which
such Holder is a party or by which it may be bound, or to which any of the
property or assets of such Holder is subject, or any judgment, order or decree
or any Governmental Entity, except, in the case of this clause (ii), for such
conflicts, breaches, violations, defaults, Repayment Events or Liens which would
not, singly or in the aggregate, adversely affect the consummation of the
transactions contemplated by the Operative Documents. As used herein, “Repayment
Event” means any event or condition which gives the holder of any note,
debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Company or any of its subsidiaries
prior to its scheduled maturity.

6. Covenants and Agreements of the Company. The Company covenants to the Holders
as follows:

(a) The Company will not, and it will not permit any of its Affiliates to, nor
will either of them permit any person acting on its or their behalf (other than
the Holders) to, resell any Securities that have been acquired by any of them.

(b) The Company will not, and it will not permit any of its Affiliates or any
person acting on its or their behalf to, engage in any “directed selling
efforts” within the meaning of Regulation S under the Securities Act with
respect to the Securities.

(c) The Company will not, and it will not permit any of its Affiliates or any
person acting on its or their behalf to, directly or indirectly, make offers or
sales of any security, or solicit offers to buy any security, under
circumstances that would require the registration of any of the Securities under
the Securities Act.

 

17



--------------------------------------------------------------------------------

(d) The Company will not, and it will not permit any of its Affiliates or any
person acting on its or their behalf to, engage in any form of “general
solicitation” or “general advertising” (within the meaning of Regulation D under
the Securities Act) in connection with any offer or sale of any of the
Securities.

(e) So long as any of the Securities are outstanding, (i) the Securities shall
not be listed on a national securities exchange registered under Section 6 of
the Exchange Act or quoted in a U.S. automated inter-dealer quotation system and
(ii) the Company shall not be an open-end investment company, unit investment
trust or face-amount certificate company that is, or is required to be,
registered under Section 8 of the Investment Company Act, and, the Securities
shall otherwise satisfy the eligibility requirements of Rule 144A(d)(3).

(f) The Company shall, during any period in which it is not subject to and in
compliance with Section 13 or 15(d) of the Exchange Act, furnish to (i) the
Holders, and subsequent holders of the Securities, (ii) any beneficial owner of
the Securities reasonably identified to the Company (which identification may be
made by such beneficial owner or by any Holder) or (iii) any designee of (i) or
(ii) above, a duly completed and executed officer’s financial certificate in the
form attached hereto as Annex F, including the financial statements referenced
in such Annex, which certificate and financial statements shall be so furnished
by the Company not later than forty-five (45) days after the end of each of the
first three fiscal quarters of each fiscal year of the Company and not later
than ninety (90) days after the end of each fiscal year of the Company to the
extent such financial statements are not publicly available by such dates via
the Securities and Exchange Commission’s Electronic Data Gathering, Analysis and
Retrieval system.

(g) The Company shall, during any period in which it is not subject to and in
compliance with Section 13 or 15(d) of the Exchange Act, or it is not exempt
from such reporting requirements pursuant to and in compliance with Rule
12g3-2(b) under the Exchange Act, provide to each holder of the Securities and
to each prospective purchaser (as designated by such holder) of the Securities,
upon the request of such holder or prospective purchaser, any information
required to be provided by Rule 144A(d)(4) under the Securities Act, if
applicable. If the Company is required to register under the Exchange Act, such
reports filed in compliance with Rule 12g3-2(b) shall be sufficient information
as required above. This covenant is intended to be for the benefit of the
Holders and any subsequent holders of the Securities.

(h) The Company will not, until one hundred eighty (180) days following the
Exchange Date, without the Holders’ prior written consent, offer, sell, contract
to sell, grant any option to purchase or otherwise dispose of, directly or
indirectly, (i) any Securities or other securities substantially similar to the
Securities other than as contemplated by this Exchange Agreement or (ii) any
other securities convertible into, or exercisable or exchangeable for, any
Securities or other securities substantially similar to the Securities if such
action, in each case, will result in the Securities being required to be
registered under the Securities Act.

 

18



--------------------------------------------------------------------------------

(i) The Company will use its best efforts to meet the requirements to qualify as
a REIT under sections 856 through 860 of the Code, effective for the taxable
year ending December 31, 2009 (and each fiscal quarter of such year) and
succeeding taxable years; provided, however, that the Company shall not be
required to make any dividends or distributions in excess of the dividends and
distributions limitations under the New Indentures in order to meet any REIT
distribution requirements.

(j) The Company will not identify any of the Indemnified Parties (as defined
below) in a press release or any other public statement (expressly excluding any
such disclosure contained in a required filing with the Commission or which is
required by law, any regulatory authority (including self-regulatory authority)
or legal proceeding) without the prior written consent of such Indemnified
Party, which consent shall not be unreasonably withheld.

(k) The Holders are granted the right under each New Indenture to request the
substitution of new notes for all or a portion of the Securities held by them.
The Company is required under the terms of the applicable New Indenture to issue
such notes (the “Replacement Securities”) upon the Holders surrendering a like
amount of Securities to the Company. The Replacement Securities shall bear terms
identical to the Securities with the sole exception of interest payment dates
(and corresponding redemption date and maturity date), which will be specified
by the Holders. In no event will the interest payment dates (and corresponding
redemption date and maturity date) on the Replacement Securities vary by more
than sixty (60) calendar days from the original interest payment dates (and
corresponding redemption date and maturity date) under the Securities. The
Company agrees to cooperate with all reasonable requests of the Holders in
connection with any of the foregoing, provided, that no action requested of the
Company in connection with such cooperation shall materially increase the
obligations or materially decrease the rights of the Company pursuant to such
documents.

(l) The Company and the Holders covenant and agree to execute and deliver
(whether at or after the Exchange Date) such other agreements, opinions and
certificates as may be reasonably required in order (i) to cancel the Existing
Securities and (ii) discharge the Existing Trust II Indenture, the Existing
Tranche IV Indenture and the Existing Tranche V Indenture, all on or after the
Exchange Date and in accordance with the terms and conditions set forth in such
Existing Indenture.

7. Payment of Expenses. The Company agrees to pay all costs and expenses
incident to the performance of the obligations of the Company under this
Exchange Agreement, whether or not the transactions contemplated herein are
consummated or this Exchange Agreement is terminated, including (i) all costs
and expenses of the Company incident to the authorization, issuance, exchange
and delivery of the Securities for the Existing Securities and any taxes payable
in connection therewith; (ii) the fees and expenses of the counsel, the
accountants and any other experts or advisors retained by the Company; (iii) the
fees and all reasonable expenses of each of the Existing Trustees under the
applicable Existing Indenture, the New Trustees and any other trustee or paying
agent taking action or appointed under the Operative Documents, including the
fees and disbursements of counsel for such trustees; and (iv) the fees and
expenses of Winston & Strawn LLP, special counsel retained by Kodiak Capital
Management Company LLC, Attentus Management Group, LLC, Taberna Capital
Management, LLC, Dekania Capital Management, LLC and EuroDekania Management
Limited; provided,

 

19



--------------------------------------------------------------------------------

however, that the expenses described in clause (ii) hereof to the extent
applicable to the Company’s counsel shall be payable by Kodiak CDO Management
LLC and Taberna Capital Management, LLC up to a cap of $60,000 each and clause
(iv) hereof shall be payable solely from the restructuring fee more specifically
described on Schedule 3(m) hereto. The Company and the Holders acknowledge that
before the date hereof the Company paid to the Kodiak Capital Management Company
LLC, Attentus Management Group, LLC, Taberna Capital Management, LLC, Dekania
Capital Management, LLC and EuroDekania Management Limited a nonrefundable
installment of the restructuring fee for outside legal counsel fees and
expenses, costs relating to financial advisory and/or due diligence services
incurred or to be incurred by the Holders and their representatives and other
third-party costs in connection with this Agreement and related transactions.

If the exchange of the Securities for the Existing Securities provided for in
this Exchange Agreement is not consummated because any condition set forth in
Section 3 hereof to be satisfied by the Company is not satisfied in any material
respect, because this Exchange Agreement is terminated pursuant to Section 9 or
because of any failure, refusal or inability on the part of the Company to
perform all obligations and satisfy all conditions on its part to be performed
or satisfied hereunder other than by reason of a default by the Holders, the
Company will reimburse the Holders upon demand for all reasonable out-of-pocket
expenses (including the fees and expenses of the Holders’ counsel specified in
subparagraph (iv) of the immediately preceding paragraph) incurred by the
Holders in connection with the proposed acquisition of the Securities to the
extent such expenses exceed the portion of the restructuring fee already paid by
the Company.

8. Indemnification. (a) The Company agrees to indemnify and hold harmless the
Holders, the Holders’ affiliates, (including Kodiak Capital Management Company
LLC, Attentus Management Group, LLC, Taberna Capital Management, LLC, Dekania
Capital Management, LLC and EuroDekania Management Limited) (collectively, the
“Indemnified Parties”), each person, if any, who “controls” any of the
Indemnified Parties within the meaning of either the Securities Act or the
Exchange Act, and the Indemnified Parties’ respective directors, officers,
employees and agents against any and all losses, claims, damages or liabilities,
joint or several, to which the Indemnified Parties or any of them may become
subject under the Securities Act, the Exchange Act or other federal or state
statutory law or regulation, at common law or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon or connected with (i) any untrue statement or alleged untrue
statement of a material fact contained in any information or documents furnished
or made available to the Holders by or on behalf of the Company of, (ii) the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading,
(iii) the breach or alleged breach of any representation, warranty or agreement
of the Company contained herein or (iv) the execution and delivery by the
Company of the Operative Documents, and the consummation by the Company of the
transactions contemplated by, this Exchange Agreement or any other Operative
Document, and agrees to reimburse each such Indemnified Party, as incurred, for
any legal or other expenses reasonably incurred by the Indemnified Parties in
connection with investigating or defending any such loss, claim, damage,
liability or action except to the extent any such loss, claim, damage, liability
or action is the direct result of any bad faith, fraudulent misrepresentation or
willful misconduct by any such Indemnified Party. The indemnity agreements
contained in this Section 8 are in

 

20



--------------------------------------------------------------------------------

addition to any liability which the Company may otherwise have. For the
avoidance of doubt, the indemnity provided by this Section 8 does not apply to
any tax liability that arises out of or is based on the acquisition, ownership,
modification or disposition of the Securities, the Existing Securities, or any
direct or indirect interest therein.

(b) Promptly after receipt by an Indemnified Party under this Section 8 of
notice of the commencement of any action, such Indemnified Party will, if a
claim in respect thereof is to be made against the Company under this Section 8,
promptly notify the Company in writing of the commencement thereof; but the
failure so to notify the Company (i) will not relieve the Company from liability
under paragraph (a) above unless and to the extent that such failure results in
the forfeiture by the Company of material rights and defenses and (ii) will not,
in any event, relieve the Company from any obligations to any Indemnified Party
other than the indemnification obligation provided in paragraph (a) above. The
Holders shall be entitled to appoint counsel to represent the Indemnified Party
in any action for which indemnification is sought. The Company may participate
at its own expense in the defense of any such action; provided, that counsel to
the Company shall not (except with the consent of the Indemnified Party) also be
counsel to the Indemnified Party. In no event shall the Company be liable for
fees and expenses of more than one counsel (in addition to any local counsel)
separate from its own counsel for all Indemnified Parties in connection with any
one action or separate but similar or related actions in the same jurisdiction
arising out of the same general allegations or circumstances, unless a conflict
of interest might result. The Company will not, without the prior written
consent of the Indemnified Parties, settle or compromise or consent to the entry
of any judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification may be sought hereunder (whether
or not the Indemnified Parties are actual or potential parties to such claim,
action, suit or proceeding) unless such settlement, compromise or consent
includes an unconditional release of each Indemnified Party from all liability
arising out of such claim, action, suit or proceeding.

9. Termination; Representations and Indemnities to Survive. This Exchange
Agreement shall be subject to termination in the absolute discretion of the
Holders, by notice given to the Company prior to delivery of the Existing
Securities and exchange for the Securities, if prior to such time (i) the
Company shall be unable to issue and deliver to the Holders Securities in an
aggregate principal amount equal to at least $62,500,000, $62,500,000,
$43,750,000, €37,500,000 and €25,000,000 with respect to the New Tranche I
Securities, the New Tranche II Securities, the New Tranche III Securities, the
New Tranche IV Securities and the New Tranche V Securities, respectively, or
(ii) if the Exchange Date has not occurred on or prior to the Expiry Date. The
respective agreements, representations, warranties, indemnities and other
statements of the Company or its officers and of the Holders set forth in or
made pursuant to this Exchange Agreement will remain in full force and effect,
regardless of any investigation made by or on behalf of the Holders or the
Company or any of the their respective officers, directors or controlling
persons, and will survive delivery of and the exchange for the Securities. The
provisions of Sections 7 and 8 shall survive the termination or cancellation of
this Exchange Agreement.

10. Amendments. This Exchange Agreement may not be modified, amended, altered or
supplemented, except upon the execution and delivery of a written agreement by
each of the parties hereto.

 

21



--------------------------------------------------------------------------------

11. Notices. All communications hereunder will be in writing and effective only
on receipt, and, if sent to the Holders, will be mailed, delivered by hand or
courier or sent by facsimile or electronic mail and confirmed:

If to Holders listed on Schedule I or II, to:

c/o Taberna Capital Management, LLC

450 Park Avenue, Floor 11

New York, New York 10022

If to Holders listed on Schedule III, to:

c/o Kodiak Capital Management Company LLC

2107 Wilson Boulevard

Suite 400

Arlington, Virginia 22201

Attention: Robert M. Hurley

Facsimile: (703) 351-7901

If to the Holders listed on Schedule IV, to:

c/o Dekania Capital Management, LLC

2929 Arch Street

17th Floor

Philadelphia, PA 19103

with a copy to: dekaniaeurope@cohenandcompany.com

If to the Holders listed on Schedule V, to:

c/o EuroDekania Management Limited

5 Alford Street

Mayfair

London W1K 2AF

United Kingdom

Facsimile: +44 (0) 207 399 07 29

with a copy to: dekaniaeurope@cohenandcompany.com

with a copy to (which shall not constitute notice):

Winston & Strawn LLP

35 West Wacker Drive

Chicago, Illinois 60601

Attention: Katherine A. McAvoy

Facsimile: (312) 558-5700

 

22



--------------------------------------------------------------------------------

If to the Company, to:

Anthracite Capital, Inc.

40 East 52nd Street

New York, New York 10022

Facsimile: (212) 810-8765

Attention: Chief Financial Officer

All such notices and communications shall be deemed to have been duly given
(i) at the time delivered by hand, if personally delivered, (ii) five
(5) business days after being deposited in the mail, postage prepaid, if mailed,
(iii) the next business day after being telecopied or (iv) the next business day
after timely delivery to a courier, if sent by overnight air courier
guaranteeing next-day delivery. From and after the Exchange Date, the foregoing
notice provisions shall be superseded by any notice provisions of the Operative
Documents under which notice is given. The Holders and the Company, and their
respective counsel, may change their respective notice addresses, from time to
time, by written notice to all of the foregoing persons.

12. Parties in Interest. This Exchange Agreement will inure to the benefit of
and be binding upon the parties hereto and their respective successors and
permitted assigns. Nothing expressed or mentioned in this Exchange Agreement is
intended or shall be construed to give any person other than the parties hereto
and the affiliates, directors, officers, employees, agents and controlling
persons referred to in Section 8 hereof and their successors, assigns, heirs and
legal representatives, any right or obligation hereunder. None of the rights or
obligations of the Company under this Exchange Agreement may be assigned,
whether by operation of law or otherwise, without the Holders’ prior written
consent. The rights and obligations of the Holders under this Exchange Agreement
may be assigned by the Holders without the Company’s consent; provided, that the
assignee assumes the obligations of the Holders under this Exchange Agreement.

13. No recourse shall be had to any subscriber, officer, director, employee,
trustee, equity holder, certificate holder, incorporator or agent of any of the
Holders or their respective successors or assigns for any obligations hereunder.
The Company further agrees (i) not to take any action in respect of any claims
hereunder against any subscriber, officer, director, employee, trustee, equity
holder, certificate holder, incorporator or agent of any of the Holders or any
of their successors or assigns that is an investment vehicle issuing
collateralized debt obligations and (ii) not to institute against any successor
or assign of any of the Holders that is an investment vehicle issuing
collateralized debt obligations any insolvency, bankruptcy, reorganization,
liquidation or similar proceedings in any jurisdiction until one year and one
day or, if longer, the applicable preference period then in effect, as the case
may be, shall have elapsed since the final payments to the holders of the
securities issued by such investment vehicle.

14. Applicable Law. THIS EXCHANGE AGREEMENT WILL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW).

 

23



--------------------------------------------------------------------------------

15. Submission To Jurisdiction. ANY LEGAL ACTION OR PROCEEDING BY OR AGAINST ANY
PARTY HERETO OR WITH RESPECT TO OR ARISING OUT OF THIS EXCHANGE AGREEMENT MAY BE
BROUGHT IN OR REMOVED TO THE COURTS OF THE STATE OF NEW YORK, IN AND FOR THE
COUNTY OF NEW YORK, OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT
OF NEW YORK (IN EACH CASE SITTING IN THE BOROUGH OF MANHATTAN). BY EXECUTION AND
DELIVERY OF THIS EXCHANGE AGREEMENT, EACH PARTY ACCEPTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS (AND COURTS OF APPEALS THEREFROM) FOR LEGAL PROCEEDINGS ARISING
OUT OF OR IN CONNECTION WITH THIS EXCHANGE AGREEMENT.

16. Confidentiality. For the purposes hereof, “Confidential Information” means
information delivered to the Holders, any subsequent holder of the Securities or
any beneficial owner of the Securities, or any person acting on their behalf, by
or on behalf of the Company in connection with the transactions contemplated by
or otherwise pursuant to this Exchange Agreement, including, without limitation,
the certificates and financial statements delivered pursuant to Section 6(f)
hereof and other information provided by the Company and identified by the
Company as being confidential; provided that such term does not include
information that (a) was publicly known or otherwise known to the Holders, any
subsequent holder of the Securities or any beneficial owner of the Securities
prior to the time of such disclosure, (b) subsequently becomes publicly known
through no act or omission in violation of any obligation of confidentiality by
the Holders, any subsequent holder of the Securities or any beneficial owner of
the Securities or any person acting on their behalf, (c) otherwise becomes known
to the Holders, any subsequent holder of the Securities or any beneficial owner
of the Securities other than through disclosure by the Company or (d) consists
of statistical credit information (other than loan or portfolio information)
derived from the financial information comprising a part of the Confidential
Information but in no event identifying directly or indirectly the Company. The
Holders, any subsequent holder of the Securities and any beneficial owner of the
Securities shall maintain the confidentiality of such Confidential Information
and shall not share, deliver or otherwise disclose the Confidential Information
to any other person or entity; provided that the Holders, any subsequent holder
of the Securities or any beneficial owner of the Securities may share, deliver
or disclose Confidential Information to (i) their respective directors,
officers, employees, affiliates and affiliates’ employees and outside advisors
to the extent they agree to or are subject to the confidentiality provisions
contained herein, (ii) to any prospective purchaser of the Securities, provided
that the holder seeking to transfer such Securities obtains such prospective
purchaser’s agreement, in writing, that such prospective purchaser agrees to be
subject to the confidentiality restrictions contained herein prior to delivery,
and as a condition to receipt, of such Confidential Information, or (iii) any
other person to which such sharing, delivery or disclosure is required (w) at
the request of any regulatory authority (including, but not limited to, any
self-regulatory authority), (x) to effect compliance with any applicable law,
rule, regulation or order, (y) in response to any subpoena or other legal
process or (z) in connection with any litigation to which any Holder, any
subsequent holder of the Securities or any beneficial owner of the Securities is
a party; provided, further, that in the case of (x), (y) or

 

24



--------------------------------------------------------------------------------

(z), the party subject to such obligation shall promptly notify the Company, to
the extent such party is legally permitted to do so, of the details of the
required disclosure and cooperate with the Company, at the sole expense of the
Company, to intervene to oppose, limit or condition such disclosure; and
provided, further, that in the case of (w), the party subject to such disclosure
obligation will, to the extent such party is legally permitted to do so, advise
the Company promptly upon obtaining actual knowledge that any such disclosure
has been made.

17. Counterparts and Facsimile. This Exchange Agreement may be executed by any
one or more of the parties hereto in any number of counterparts, each of which
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same instrument. This Exchange Agreement may be executed
by any one or more of the parties hereto by facsimile.

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Exchange Agreement has been entered into as of the date
first written above.

 

ANTHRACITE CAPITAL, INC. By:  

/s/ Richard M. Shea

Name:   Richard M. Shea Title:   President and Chief Operating Officer



--------------------------------------------------------------------------------

KODIAK CDO I, LTD., as Holder By:   Kodiak CDO Management LLC, as Collateral
Manager By:   Kodiak Funding, LP Its:   Sole Member By:   Kodiak Funding
Company, Inc. Its:   General Partner By:  

/s/ Robert M. Hurley

Name:   Robert M. Hurley Title:   Chief Financial Officer



--------------------------------------------------------------------------------

ATTENTUS CDO I, LTD., as Holder By:   Attentus Management Group LLC, as
Collateral Manager By:   280 Appleridge, LLC Its:   Managing Member By:   Kodiak
CDO Management LLC Its:   Sole Member By:   Kodiak Funding, LP Its:   Sole
Member By:   Kodiak Funding Company, Inc. Its:   General Partner By:  

/s/ Robert M. Hurley

Name:   Robert M. Hurley Title:   Chief Financial Officer



--------------------------------------------------------------------------------

TABERNA PREFERRED FUNDING III, LTD.,

as Holder

By:  

/s/ Mora Goddard

Name:   Mora Goddard Title:   Director

TABERNA PREFERRED FUNDING IV, LTD.,

as Holder

By:  

/s/ Mora Goddard

Name:   Mora Goddard Title:   Director

TABERNA PREFERRED FUNDING V, LTD.,

as Holder

By:  

/s/ Mora Goddard

Name:   Mora Goddard Title:   Director

TABERNA PREFERRED FUNDING VI, LTD.,

as Holder

By:  

/s/ Mora Goddard

Name:   Mora Goddard Title:   Director



--------------------------------------------------------------------------------

TABERNA EUROPE CDO I, LTD.,

as Holder

By:  

Taberna Capital Management LLC

as Collateral Manager

By:  

/s/ Michael A. Fralin

Name:   Michael A. Fralin Title:   Managing Director



--------------------------------------------------------------------------------

DEKANIA EUROPE CDO II P.L.C.,

as Holder

By:

 

/s/ Erik Woodworth

Name:

  Erik Woodworth

Title:

 

Managing Director of Dekania Capital

Management LLC, as Collateral Manager



--------------------------------------------------------------------------------

DEKANIA EUROPE CDO III P.L.C.,

as Holder

By:  

/s/ Erik Woodworth

Name:   Erik Woodworth Title:  

Managing Director of EuroDekania

Management Limited, as Collateral Manager



--------------------------------------------------------------------------------

XENON CAPITAL SERIES 198 P.L.C.,

as Holder

By:

 

/s/ Erik Woodworth

Name:

  Erik Woodworth

Title:

 

Managing Director of EuroDekania

Management Limited, as Collateral Manager



--------------------------------------------------------------------------------

SCHEDULE I

List of Beneficial Owners of Existing Securities

 

Holder

   Principal Amount of
Trust I Existing Securities
Held as of
the Exchange Date    Principal Amount of
New Tranche I Securities
to Be Received upon
Completion of the Exchange

Taberna Preferred Funding III, Ltd.

   $ 25,000,000    $ 31,250,000

Taberna Preferred Funding V, Ltd.

   $ 25,000,000    $ 31,250,000              

Total:

   $ 50,000,000    $ 62,500,000

Taberna Preferred Funding III, Ltd.

Taberna Preferred Funding V, Ltd.

c/o Taberna Capital Management, LLC

450 Park Avenue, Floor 11

New York, New York 10022



--------------------------------------------------------------------------------

SCHEDULE II

List of Beneficial Owners of Existing Securities

 

Holder

   Principal Amount of
Trust II Existing Securities
Held as of
the Exchange Date    Principal Amount of
New Tranche II Securities
to Be Received upon
Completion of the Exchange

Taberna Preferred Funding IV, Ltd.

   $ 24,375,000    $ 30,469,000

Taberna Preferred Funding VI, Ltd.

   $ 25,625,000    $ 32,031,000              

Total:

   $ 50,000,000    $ 62,500,000

Taberna Preferred Funding IV, Ltd.

Taberna Preferred Funding VI, Ltd.

c/o Taberna Capital Management, LLC

450 Park Avenue, Floor 11

New York, New York 10022



--------------------------------------------------------------------------------

SCHEDULE III

List of Beneficial Owners of Existing Securities

 

Holder

   Principal Amount of
Trust III Existing Securities
Held as of
the Exchange Date    Principal Amount of
New Tranche III Securities
to Be Received upon
Completion of the Exchange

Kodiak CDO I, Ltd.

   $ 20,000,000    $ 25,000,000

Attentus CDO I, Ltd.

   $ 15,000,000    $ 18,750,000              

Total:

   $ 35,000,000    $ 43,750,000

Kodiak CDO I, Ltd.

c/o Kodiak Capital Management Company LLC

2107 Wilson Boulevard

Arlington, Virginia 22201

Facsimile: (703) 351-7901

Attentus CDO I, Ltd.

c/o Attentus Capital Management, LLC

2107 Wilson Boulevard

Arlington, Virginia 22201

Facsimile: (703) 351-7901



--------------------------------------------------------------------------------

SCHEDULE IV

List of Holders and Beneficial Owners of Existing Securities

 

Holder

   Principal Amount of
Tranche IV Existing Securities
Held as of
the Exchange Date    Principal Amount of
New Tranche IV Securities
to Be Received upon
Completion of the Exchange

Taberna Europe CDO I, p.l.c.

   € 20,000,000    € 25,000,000

Dekania Europe CDO II p.l.c.

   € 10,000,000    € 12,500,000              

Total:

   € 30,000,000    € 37,500,000

Taberna Europe CDO I, p.l.c.

c/o Taberna Capital Management, LLC

450 Park Avenue

Floor 11

New York, New York 10022

Attn: Raphael Licht

Dekania Europe CDO II p.l.c.

c/o Dekania Capital Management, LLC

2929 Arch Street

17th Floor

Philadelphia, PA 19103



--------------------------------------------------------------------------------

SCHEDULE V

List of Holders and Beneficial Owners of Existing Securities

 

Holder

   Principal Amount of
Tranche V Existing Securities
Held as of
the Exchange Date    Principal Amount of
New Tranche V Securities
to Be Received upon
Completion of the Exchange

Dekania Europe CDO III p.l.c.

   € 12,000,000    € 15,000,000

Xenon Capital p.l.c. – Series 198

   € 8,000,000    € 10,000,000              

Total:

   € 20,000,000    € 25,000,000

Dekania Europe CDO III p.l.c.

Xenon Capital p.l.c. – Series 198

c/o EuroDekania Management Limited

5 Aldford Street

Mayfair

London W1K 2AF

United Kingdom

Facsimile: +44 (0) 207 399 07 29



--------------------------------------------------------------------------------

SCHEDULE 3(m)

[Flow of Funds and Settlement Statement]



--------------------------------------------------------------------------------

SCHEDULE 4(j)

List of Significant Subsidiaries

Anthracite 2004-HY1 Ltd., a Cayman Company

Anthracite 2005-HY2 Ltd., a Cayman Company

Anthracite Funding, LLC, a Delaware limited liability company

Anthracite CDO I, Ltd., a Cayman Company

Anthracite CDO II, Ltd., a Cayman Company

Anthracite CDO III, Ltd., a Cayman Company

Anthracite CRE CDO 2006-HY3 Ltd., a Cayman Company

Anthracite Euro CRE CDO 2006-1 P.L.C., an Irish limited company

AHR Capital MS Limited, an Irish limited company



--------------------------------------------------------------------------------

SCHEDULE 4(o)

Pledges and other encumbrances under the Secured Facilities, as described or set
forth in the Company’s filings with the Commission.



--------------------------------------------------------------------------------

SCHEDULE 5(g)(ii)

Excluded Transferred Rights

See Schedule 3(m).



--------------------------------------------------------------------------------

ANNEX A-I

FORM OF COMPANY COUNSEL’S OPINION

SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP OPINION

1. Each of the Exchange Agreement and the Indenture is a valid and binding
agreement of the Company, enforceable against the Company in accordance with its
terms.

2. The execution and delivery by the Company of each of the Transaction
Documents, and the consummation by the Company of the transactions contemplated
thereby, including the issuance of the Notes by the Company, will not (i)
constitute a violation of, or a breach or default under, the terms of any
Applicable Contract or (ii) violate or conflict with, or result in any
contravention of, any Applicable Law. We do not express any opinion, however, as
to whether the execution, delivery or performance by the Company of each of the
Transaction Documents, or the consummation by the Company of the transactions
contemplated thereby, will constitute a violation of, or a default under, any
covenant, restriction or provision with respect to financial ratios or tests or
any aspect of the financial condition or results of operations of the Company or
any of its subsidiaries.

3. No Governmental Approval, which has not been obtained or taken and is not in
full force and effect, is required to authorize, or is required for, the
execution or delivery of each of the Transaction Documents by the Company or the
consummation by the Company of the transactions contemplated thereby.

4. When the Notes have been duly authenticated by the Trustee and duly executed,
issued and delivered by the Company in exchange for the Existing Securities in
accordance with the terms of the Exchange Agreement and the Indenture, the Notes
will constitute valid and binding obligations of the Company entitled to the
benefits of the Indenture and enforceable against the Company in accordance with
their terms.

5. Assuming (i) the accuracy of the representations and warranties of the
Company set forth in Section 4 of the Exchange Agreement, (ii) the accuracy of
the representations and warranties of the Holders set forth in Section 5 of the
Exchange Agreement, (iii) the due performance by the Company of the covenants
and agreements set forth in Section 6 of the Exchange Agreement and (iv)
compliance by the Company, the Holders and all subsequent transferees of the
Notes with the restrictive legends contained thereon, the exchange and delivery
of the Notes to the Holders in the manner contemplated by the Exchange Agreement
and Indenture does not require registration under the Securities Act of 1933, as
amended, or qualification of the Indenture under the Trust Indenture Act of
1939, as amended, it being understood that we do not express any opinion as to
any subsequent reoffer, resale or other transfer of any Note.

6. The Notes have been duly executed by the Company and have been delivered to
the Trustee for authentication in accordance with the Indenture to the extent
such execution and delivery are governed by the Applicable Laws of the State of
New York.

MILES & STOCKBRIDGE P.C. OPINION

1. The Company is validly existing and in good standing under the laws of the
State of Maryland and is duly authorized to exercise all the powers recited in
its charter and to transact business in the State of Maryland.

2. The Company has the corporate power (a) to own, lease and operate its
properties and conduct its business as described in the Annual Report, (b) to
execute and deliver and perform its obligations under the Operative Documents,
and (c) to issue and perform its obligations under the Securities.

3. Each of the Operative Documents has been duly and validly authorized and
executed by the Company.

4. The execution, delivery and performance of each of the Operative Documents,
the issuance of the Securities in accordance with the terms of the New
Indentures and the consummation by the Company of the transactions contemplated
by the Operative Documents do not conflict with or violate any provision of the
Governing Documents or any Maryland statute, rule or regulation applicable to
the Company.

5. No consent, approval or authorization by, or filing with, any government
agency or body of the State of Maryland having jurisdiction over the Company is
required for the execution and delivery of the Operative Documents by the
Company or the performance of its obligations thereunder.

 

Annex A-I-1



--------------------------------------------------------------------------------

ANNEX A-II

FORM OF GENERAL COUNSEL OPINION OR OFFICERS’ CERTIFICATE

1. The representations and warranties of the Company in the Exchange Agreement
are true and correct on and as of the Exchange Date with the same effect as if
made on the Exchange Date;

2. The Company has complied with all of its agreements and satisfied all the
conditions on its part to be performed or satisfied at or prior to the Exchange
Date; and

3. All of the issued and outstanding shares of capital stock, equity or
membership interests of each Significant Subsidiary are owned of record by the
Company.

 

A-II-1



--------------------------------------------------------------------------------

ANNEX B-1

FORM OF TAX COUNSEL OPINION

Commencing with the Company’s initial taxable year that ended on December 31,
1998, the Company was organized in conformity with the requirements for
qualification as a real estate investment trust (a “REIT”) under the Code, and
its actual method of operation through the date of this letter has enabled, and
its proposed method of operation will enable it to meet the requirements for
qualification and taxation as a REIT, except as noted below regarding the
Company’s ongoing ability to satisfy the distribution requirements applicable to
REITs. The Company’s qualification and taxation as a REIT depend upon its
ability to meet, through actual operating results, certain requirements,
including requirements relating to the composition of its assets and income,
distribution levels and diversity of stock ownership, and the various
qualification tests imposed under the Code, the results of which are not
reviewed by us. Accordingly, no assurance can be given that the actual results
of the Company’s operation for any one taxable year satisfy the requirements for
taxation as a REIT under the Code. Moreover, certain contractual constraints on
the Company’s ability to pay dividends in respect of its stock could adversely
affect its ability to satisfy the distribution requirements applicable to REITs,
and could therefore cause the Company to fail to qualify as a REIT.

 

B-1



--------------------------------------------------------------------------------

ANNEX B-2

FORM OF TAX COUNSEL OPINION

Under current United States federal income tax law, the Notes will be treated as
indebtedness of the Issuer.

 

B-2



--------------------------------------------------------------------------------

ANNEX C

FORM OF TRANCHE III TRUSTEE COUNSEL OPINION

1. WTC is a Delaware banking corporation with trust powers, duly incorporated,
validly existing and in good standing under the laws of the State of Delaware.

2. WTC has requisite corporate power and authority to execute and deliver, and
to perform its obligations under, the Indenture (including to authenticate and
deliver the Notes).

3. The execution, delivery, and performance by WTC of the Indenture have been
duly authorized by all necessary corporate action on the part of WTC, and the
Indenture has been duly executed and delivered by WTC.

4. No consent or approval of, the giving of notice to or the registration or
filing with any governmental authority or agency is required under the laws of
the State of Delaware or the United States of America governing the trust powers
of WTC to be obtained, made or given by WTC solely as a result of its execution
and delivery of, and its performance of its obligations under, the Indenture
(including its authentication and delivery of the Notes), other than such as are
contemplated thereby or have been obtained, made or given already.

5. The execution and delivery of, and the performance of its obligations under,
the Indenture by WTC (including its authentication and delivery of the Notes)
are not prohibited by (i) the Charter or Bylaws of WTC, or (ii) the laws of the
State of Delaware or the United States of America governing the trust powers of
WTC.

6. The Notes delivered on the date hereof have been authenticated by due
execution thereof and delivered by WTC, as Trustee, in accordance with the
Company Order.

 

C-1



--------------------------------------------------------------------------------

ANNEX D

FORM OF TRANCHE I TRUSTEE AND TRANCHE II TRUSTEE OPINION

1. The Bank is a New York banking corporation with trust powers, duly and
validly existing under the laws of the State of New York, with corporate power
and authority to execute, deliver and perform its obligations under the
Indenture and to authenticate and deliver the Securities, and is duly eligible
and qualified to act as trustee under the Indenture pursuant to Section 6.1
thereof.

2. The Indenture has been duly authorized, executed and delivered by the Bank
and constitutes the valid and binding obligation of the Bank, enforceable
against it in accordance with its terms except (i) as limited by bankruptcy,
fraudulent conveyance, fraudulent transfer, insolvency, reorganization,
liquidation, receivership, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally, and by general equitable
principles, regardless whether considered in a proceeding in equity or at law
and (ii) that the remedy of specific performance and injunctive and other forms
of equitable relief may be subject to equitable defenses and to the discretion
of the court before which any proceeding therefor may be brought.

3. Neither the execution or delivery by the Trustee of the Indenture, the
authentication and delivery of the Securities pursuant to the terms of the
Indenture nor the performance by the Trustee of its obligations under the
Indenture (i) requires the consent or approval of, the giving of notice to or
the registration or filing with, any governmental authority or agency under any
existing law of the State of New York governing the banking or trust powers of
the Bank or (ii) violates or conflicts with the Organization Certificate or
By-laws of the Bank or any law or regulation of the State of New York governing
the banking or trust powers of the Bank.

4. The Securities have been authenticated and delivered by a duly authorized
officer of the Trustee.

 

D-1



--------------------------------------------------------------------------------

ANNEX E

FORM OF TRANCHE IV TRUSTEE AND TRANCHE V TRUSTEE COUNSEL

OPINION

1. Wells Fargo Bank has been duly organized as a national banking association,
validly exists under the laws of the United States of America and has the
necessary power and authority to execute, deliver and perform its obligations
under the Agreement.

2. Based solely on the Officer’s Certificate, Wells Fargo Bank is duly eligible
and qualified to act as Trustee under the Agreement pursuant to Section 6.1
thereof;

3. The execution and delivery by Wells Fargo Bank of the Agreement and the
performance by Wells Fargo Bank of its obligations thereunder have been duly
authorized by all necessary action of Wells Fargo Bank and do not conflict with
or result in a violation of (i) the Articles or the By-laws, (ii) any existing
law, rule or regulation of the State of Delaware applicable to the banking or
trust powers of Wells Fargo Bank, or (iii) any existing law, rule or regulation
of the United States of America applicable to the banking or trust activities
conducted by Wells Fargo Bank.

4. Neither the execution or delivery by Wells Fargo Bank of the Agreement, nor
the compliance by Wells Fargo Bank with the terms thereof, nor the consummation
by Wells Fargo Bank of any of the transactions contemplated thereby, requires
the consent or approval of, the giving of notice to, the registration with, or
the taking of any other action with respect to (i) any governmental or
regulatory authority or agency under the laws of the State of Delaware having
jurisdiction over the banking or trust powers of Wells Fargo Bank or (ii) any
governmental or regulatory authority or agency of the United States of America
having jurisdiction over the banking or trust activities conducted by Wells
Fargo Bank.

5. The Agreement has been duly executed and delivered by Wells Fargo Bank.

6. The Agreement constitutes the valid and binding obligation of Wells Fargo
Bank enforceable against Wells Fargo Bank in accordance with its terms.

7. The Notes have been duly authenticated and delivered by Wells Fargo Bank.

 

E-1



--------------------------------------------------------------------------------

ANNEX F

Officer’s Financial Certificate

The undersigned, the [Chairman/Vice Chairman/Chief Executive Officer/President/
Vice President/Chief Financial Officer/Treasurer/Assistant
Treasurer/Secretary/Assistant Secretary] of Anthracite Capital, Inc. hereby
certifies, pursuant to Section 6(f) of the Exchange Agreement, dated as of
May 29, 2009, between Anthracite Capital, Inc. (the “Company”) and the Holders
named therein, that, as of [date], [20    ], the Company and its subsidiaries
had the following ratios and balances:

As of [Quarterly/Annual Financial Date], 20    

 

Senior secured Debt (as defined in the Indenture)

   $             

Senior unsecured Debt

   $             

Subordinate Debt (as defined in the Indenture)

   $             

Total Debt

   $             

[FOR FISCAL YEAR END: Attached hereto are the audited consolidated financial
statements (including the balance sheet, income statement and statement of cash
flows, and notes thereto, together with the report of the independent
accountants thereon) of the Company and its consolidated subsidiaries for the
three years ended [date], 20[    ].]

[FOR FISCAL QUARTER END: Attached hereto are the unaudited consolidated and
consolidating financial statements (including the balance sheet and income
statement) of the Company and its consolidated subsidiaries for the fiscal
quarter ended [date], 20[    ].]

The financial statements fairly present in all material respects, in accordance
with U.S. generally accepted accounting principles (“GAAP”), the financial
position of the Company and its consolidated subsidiaries, and the results of
operations and changes in financial condition as of the date, and for the
[QUARTER] [YEAR] period ended [date], 20[__], and such financial statements have
been prepared in accordance with GAAP (except as otherwise noted therein)
consistently applied throughout the period involved (except as otherwise noted
therein).

 

F-1



--------------------------------------------------------------------------------

There has been no monetary default with respect to any indebtedness owed by the
Company and/or its subsidiaries (other than those defaults cured within thirty
(30) days of the occurrence of the same) [, except as set forth below:].

Attached hereto is a current organizational chart of the Company and its
subsidiaries as of the date hereof.

 

F-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Officer’s Financial
Certificate as of this      day of             , 20    .

 

ANTHRACITE CAPITAL, INC. By:  

 

Name:  

 

Title:  

 

Anthracite Capital, Inc. [Address] [Address] [Telephone Number]

 

F-3